PER CURIAM.
This is an action at law, brought in the federal District Court of Porto Rico, to recover taxes paid under protest. The plaintiff seeks to recover $8,000.13, that being the amount of taxes assessed under the Porto Rico Tax Act of August 20, 1925 (Acts Porto Rico 1925, No. 85), and paid under protest. The tax was assessed upon automobile tires and other articles manufactured by the plaintiff in the United States and imported into and sold by it in Porto Rico. In the District Court judgment was entered for the defendant, from which this writ was prosecuted.
We regard the questions presented as concluded by our decisions in Goodyear Tire & Rubber Co. v. Gallardo, Treas. (C. C. A.) 18 F.(2d) 926; Sanchez Morales & Co. v. Gallardo, Treas. (C. C. A.) 18 F.(2d) 550; and Porto Rico Tax Appeals (C. C. A.) 16 F. (2d) 545.
The judgment of the District Court of Porto Rico is affirmed, with costs to the defendant in error.